Exhibit 10

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

as Amended and Restated

 

1. DEFINED TERMS; EFFECTIVE DATE

Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms. The Plan
shall take effect on the Effective Date.

 

2. PURPOSE

The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based Awards.

 

3. ADMINISTRATION

The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan, determine eligibility for and
grant or cancel Awards; determine, modify or waive the terms and conditions,
size, or type of any Award, prescribe forms, rules and procedures, and otherwise
do all things necessary to carry out the purposes of the Plan. In the case of
any Award intended to be eligible for the performance-based compensation
exception under Section 162(m), the Administrator will exercise its discretion
consistent with qualifying the Award for that exception. Determinations of the
Administrator made under the Plan will be conclusive and will bind all parties.

 

4. LIMITS ON AWARDS UNDER THE PLAN

(a) Number of Shares. The number of shares of Stock available for delivery in
satisfaction of Awards under the Plan shall be determined in accordance with
this Section 4(a).

(1) Subject to Section 7(b), the maximum number of shares of Stock that may be
delivered in satisfaction of Awards under the Plan shall be 37,000,000 plus the
number (not to exceed 8,000,000) of unused Prior Plan shares. For purposes of
the preceding sentence, shares of Stock shall be unused Prior Plan shares (i) if
they were subject to awards under the Prior Plan, other than restricted stock
awards, that were outstanding on the day preceding the Effective Date to the
extent such Prior Plan awards are exercised or are satisfied, or terminate or
expire, on or after the Effective Date without the delivery of such shares, or
(ii) if they were outstanding on the day preceding the Effective Date as
restricted stock awards under the Prior Plan and are thereafter forfeited. The
number of shares of Stock delivered in satisfaction of an Award shall be, for
purposes of the first sentence of this Section 4(a)(1), the number of shares of
Stock subject to the Award reduced by the number of shares of Stock (a) withheld
by the Company in payment of the exercise price of the Award or in satisfaction
of tax withholding requirements with respect to the Award, or (b) awarded under
the Plan as Restricted Stock but thereafter forfeited, or (c) made subject to an
Award that is exercised or satisfied, or that terminates or expires, without the
delivery of such shares.

(2) To the extent consistent with the requirements of Section 422 and with other
applicable legal requirements (including applicable stock exchange
requirements), Stock issued under awards of an acquired company that are
converted, replaced, or adjusted in connection with the acquisition shall not
reduce the number of shares available for Awards under the Plan.

(b) Type of Shares. Stock delivered by the Company under the Plan may be
authorized but unissued Stock or previously issued Stock acquired by the
Company. No fractional shares of Stock will be delivered under the Plan.

(c) Section 162(m) Limits. Subject to Section 7(b), the maximum number of shares
of Stock for which Stock Options may be granted to any person in any calendar
year and the maximum number of shares of Stock subject to SARs granted to any
person in any calendar year shall each be 2,000,000, and the maximum number of
shares subject to other Awards granted to any person in any calendar year shall
be 2,000,000 shares. The provisions of this Section 4(c) shall be construed in a
manner consistent with
Section 162(m).

 

1



--------------------------------------------------------------------------------

5. ELIGIBILITY AND PARTICIPATION

The Administrator will select Participants from among those key Employees and
directors of, and consultants and advisors to, the Company or its Subsidiaries
who, in the opinion of the Administrator, are in a position to make a
significant contribution to the success of the Company and its Subsidiaries.
Eligibility for ISOs is limited to employees of the Company or of a “parent
corporation” or “subsidiary corporation” of the Company as those terms are
defined in Section 424 of the Code.

 

6. RULES APPLICABLE TO AWARDS

(a) All Awards

(1) Award Provisions. The Administrator will determine the terms of all Awards,
subject to the limitations provided herein. By accepting any Award granted
hereunder, the Participant agrees to the terms of the Award and the Plan.
Notwithstanding any provision of this Plan to the contrary, awards of an
acquired company that are converted, replaced or adjusted in connection with the
acquisition may contain terms and conditions that are inconsistent with the
terms and conditions specified herein, as determined by the Administrator.

(2) Term of Plan. No Awards may be made after May 19, 2019, but previously
granted Awards may continue beyond that date in accordance with their terms.

(3) Transferability. Neither ISOs nor, except for gratuitous transfers (i.e.,
transfers for no consideration) to the extent permitted by the Administrator,
other Awards may be transferred other than by will or the laws of descent and
distribution, and during a Participant’s lifetime ISOs (and, except as the
Administrator otherwise expressly provides, other non-transferable Awards
requiring exercise) may be exercised only by the Participant.

(4) Vesting, Etc. The Administrator may determine the time or times at which an
Award will vest or become exercisable and the terms on which an Award requiring
exercise will remain exercisable. Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax consequences
resulting from such acceleration. Unless the Administrator expressly provides
otherwise, however, the following rules will apply: immediately upon the
cessation of the Participant’s Employment, each Award requiring exercise that is
then held by the Participant or by the Participant’s permitted transferees, if
any, will cease to be exercisable and will terminate, and all other Awards that
are then held by the Participant or by the Participant’s permitted transferees,
if any, to the extent not already vested will be forfeited, except that:

(A) subject to (B) and (C) below, all Stock Options and SARs held by the
Participant or the Participant’s permitted transferees, if any, immediately
prior to the cessation of the Participant’s Employment, to the extent then
exercisable, will remain exercisable for the lesser of (i) a period of three
months or (ii) the period ending on the latest date on which such Stock Option
or SAR could have been exercised without regard to this Section 6(a)(4), and
will thereupon terminate;

(B) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the Participant’s death, to
the extent then exercisable, will remain exercisable for the lesser of (i) the
one year period ending with the first anniversary of the Participant’s death or
(ii) the period ending on the latest date on which such Stock Option or SAR
could have been exercised without regard to this Section 6(a)(4), and will
thereupon terminate; and

(C) all Stock Options and SARs held by a Participant or the Participant’s
permitted transferees, if any, immediately prior to the cessation of the
Participant’s Employment will immediately terminate upon such cessation if the
Administrator in its sole discretion determines that such cessation of
Employment has resulted for reasons which cast such discredit on the Participant
as to justify immediate termination of the Award.

 

2



--------------------------------------------------------------------------------

(5) Taxes. The Administrator will make such provision for the withholding of
taxes as it deems necessary. The Administrator may, but need not, hold back
shares of Stock from an Award or permit a Participant to tender previously owned
shares of Stock in satisfaction of tax withholding requirements (but not in
excess of the minimum withholding required by law).

(6) Dividend Equivalents, Etc. The Administrator may provide for the payment of
amounts in lieu of cash dividends or other cash distributions with respect to
Stock subject to an Award. Any entitlement to dividend equivalents or similar
entitlements shall be established and administered consistent either with
exemption from, or compliance with, the requirements of Section 409A to the
extent applicable.

(7) Rights Limited. Nothing in the Plan will be construed as giving any person
the right to continued employment or service with the Company or its
Subsidiaries, or any rights as a shareholder except as to shares of Stock
actually issued under the Plan. The loss of existing or potential profit in
Awards will not constitute an element of damages in the event of termination of
Employment for any reason, even if the termination is in violation of an
obligation of the Company or Subsidiary to the Participant.

(8) Section 162(m). This Section 6(a)(8) applies to any Performance Award
intended to qualify as performance-based for the purposes of Section 162(m)
other than a Stock Option or SAR. In the case of any Performance Award to which
this Section 6(a)(8) applies, the Plan and such Award will be construed to the
maximum extent permitted by law in a manner consistent with qualifying the Award
for such exception. With respect to such Performance Awards, the Administrator
will preestablish, in writing, one or more specific Performance Criteria no
later than 90 days after the commencement of the period of service to which the
performance relates (or at such earlier time as is required to qualify the Award
as performance-based under Section 162(m)). Prior to grant, vesting or payment
of the Performance Award, as the case may be, the Administrator will certify
whether the applicable Performance Criteria have been attained and such
determination will be final and conclusive. No Performance Award to which this
Section 6(a)(8) applies may be granted after the first meeting of the
shareholders of the Company held in 2014 until the listed performance measures
set forth in the definition of “Performance Criteria” (as originally approved or
as subsequently amended) have been resubmitted to and reapproved by the
shareholders of the Company in accordance with the requirements of
Section 162(m) of the Code, unless such grant is made contingent upon such
approval.

(b) Awards Requiring Exercise

(1) Time And Manner Of Exercise. Unless the Administrator expressly provides
otherwise, an Award requiring exercise by the holder will not be deemed to have
been exercised until the Administrator receives a notice of exercise (in form
acceptable to the Administrator) signed by the appropriate person and
accompanied by any payment required under the Award. If the Award is exercised
by any person other than the Participant, the Administrator may require
satisfactory evidence that the person exercising the Award has the right to do
so.

(2) Section 409A Exemption. Except as the Administrator otherwise determines, no
Award requiring exercise shall have deferral features, or shall be administered
in a manner, that would cause such Award to fail to qualify for exemption from
Section 409A.

(3) Exercise Price. The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise shall be 100%
of the fair market value of the Stock subject to the Award, determined as of the
date of grant, or such higher amount as the Administrator may determine in
connection with the grant. No such Award, once granted, may be repriced other
than in accordance with the applicable shareholder approval requirements of the
New York Stock Exchange. Fair market value shall be determined by the
Administrator consistent with the requirements of Section 422 and Section 409A.

(4) Payment Of Exercise Price. Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following: all payments will be by
cash or check acceptable to the Administrator, or, if so permitted by the
Administrator and if legally permissible, (i) through the delivery of shares of
Stock that have been outstanding for at least six months (unless the
Administrator approves a shorter period) and that have a fair market value equal
to the exercise price, (ii) through a broker-assisted exercise program
acceptable to the Administrator, (iii) by

 

3



--------------------------------------------------------------------------------

other means acceptable to the Administrator, or (iv) by any combination of the
foregoing permissible forms of payment. The delivery of shares in payment of the
exercise price under Section 6(b)(3)(i) above may be accomplished either by
actual delivery or by constructive delivery through attestation of ownership,
subject to such rules as the Administrator may prescribe.

(c) Awards Not Requiring Exercise

Restricted Stock and Unrestricted Stock, whether delivered outright or under
Awards of Stock Units or other Awards that do not require exercise, may be made
in exchange for such lawful consideration, including services, as the
Administrator determines. Any Award resulting in a deferral of compensation
subject to Section 409A shall be construed to the maximum extent possible, as
determined by the Administrator, consistent with the requirements of
Section 409A.

 

7. EFFECT OF CERTAIN TRANSACTIONS

(a) Mergers, etc. Except as otherwise provided in an Award, the following
provisions shall apply in the event of a Covered Transaction:

(1) Assumption or Substitution. If the Covered Transaction is one in which there
is an acquiring or surviving entity, the Administrator may provide for the
assumption of some or all outstanding Awards or for the grant of new awards in
substitution therefor by the acquiror or survivor or an affiliate of the
acquiror or survivor.

(2) Cash-Out of Awards. If the Covered Transaction is one in which holders of
Stock will receive upon consummation a payment (whether cash, non-cash or a
combination of the foregoing), the Administrator may provide for payment (a
“cash-out”), with respect to some or all Awards, equal in the case of each
affected Award to the excess, if any, of (A) the fair market value of one share
of Stock (as determined by the Administrator in its reasonable discretion) times
the number of shares of Stock subject to the Award, over (B) the aggregate
exercise or purchase price, if any, under the Award (in the case of an SAR, the
aggregate base price above which appreciation is measured), in each case on such
payment terms (which need not be the same as the terms of payment to holders of
Stock) and other terms, and subject to such conditions, as the Administrator
determines.

(3) Acceleration of Certain Awards. If the Covered Transaction (whether or not
there is an acquiring or surviving entity) is one in which there is no
assumption, substitution or cash-out, each Award requiring exercise will become
fully exercisable, and the delivery of shares of Stock deliverable under each
outstanding Award of Stock Units (including Restricted Stock Units and
Performance Awards to the extent consisting of Stock Units) will be accelerated
and such shares will be delivered, prior to the Covered Transaction, in each
case on a basis that gives the holder of the Award a reasonable opportunity, as
determined by the Administrator, following exercise of the Award or the delivery
of the shares, as the case may be, to participate as a shareholder in the
Covered Transaction.

(4) Termination of Awards Upon Consummation of Covered Transaction. Each Award
(unless assumed pursuant to Section 7(a)(1) above), other than outstanding
shares of Restricted Stock (which shall be treated in the same manner as other
shares of Stock, subject to Section 7(a)(5) below), will terminate upon
consummation of the Covered Transaction.

(5) Additional Limitations. Any share of Stock delivered pursuant to
Section 7(a)(2) or Section 7(a)(3) above with respect to an Award may, in the
discretion of the Administrator, contain such restrictions, if any, as the
Administrator deems appropriate to reflect any performance or other vesting
conditions to which the Award was subject. In the case of Restricted Stock, the
Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.

 

4



--------------------------------------------------------------------------------

(b) Change in and Distributions With Respect to Stock; Other Adjustments

(1) Basic Adjustment Provisions. In the event of a stock dividend, stock split
or combination of shares (including a reverse stock split), recapitalization or
other change in the Company’s capital structure, the Administrator will make
appropriate adjustments to the maximum number of shares specified in
Section 4(a) that may be delivered under the Plan and to the maximum share
limits described in Section 4(c), and will also make appropriate adjustments to
the number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any exercise prices relating to Awards and
any other provision of Awards affected by such change.

(2) Certain Other Adjustments. The Administrator may also make adjustments of
the type described in Section 7(b)(1) above to take into account distributions
to shareholders other than those provided for in Section 7(a) and 7(b)(1),
material changes in law or accounting practices, principles, or interpretations,
mergers, consolidations, acquisitions, dispositions, or similar corporate
transactions, or any other event, if the Administrator determines that
adjustments are appropriate to avoid distortion in the operation of the Plan,
having due regard for the qualification of ISOs under Section 422, the
requirements of Section 409A, and the performance-based compensation rules of
Section 162(m), where applicable.

(3) Continuing Application of Plan Terms. References in the Plan to shares of
Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.

(c) Change in Control Provisions. Notwithstanding any other provision of the
Plan to the contrary, in the event of a Change of Control:

(1) Acceleration of Stock Options and SARs; Effect on Other Awards. All Stock
Options and SARs outstanding as of the date such Change of Control is determined
to have occurred and which are not then exercisable shall (prior to application
of the provisions of Section 7(a), above, in the case of a Change of Control
that also constitutes a Covered Transaction) become exercisable to the full
extent of the original grant, all shares of Restricted Stock which are not
otherwise vested shall vest, and holders of Performance Awards granted hereunder
as to which the relevant performance period has not ended as of the date such
Change of Control is determined to have occurred shall be entitled at the time
of such Change of Control to receive a cash-out with respect to each Performance
Award in the amount and in a form described in Section 7(a)(2).

(2) Restriction on Application of Plan Provisions Applicable in the Event of
Termination of Employment. After a Change of Control, Stock Options and SARs
granted under Section 7(a)(1) as substitution for existing Awards shall remain
exercisable following a termination of employment or other service relationship
(other than termination by reason of death, disability (as determined by the
Company) or retirement (as defined in the Award)) for the lesser of (i) a period
of seven (7) months, or (ii) the period ending on the latest date on which such
Stock Option or SAR could otherwise have been exercised.

(3) Restriction on Amendment. In connection with or following a Change of
Control, neither the Committee nor The Board may impose additional conditions
upon exercise or otherwise amend or restrict any Award, or amend the terms of
the Plan in any manner adverse to the holder thereof, without the written
consent of such holder.

(d) Section 409A. Notwithstanding the foregoing provisions of this Section 7,
Awards subject to and intended to satisfy the requirements of Section 409A shall
be construed and administered consistent with such intent.

 

8. LEGAL CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived. If the sale of Stock has not been registered under the Securities Act of
1933, as amended, the Company may require, as a condition to exercise of the
Award,

 

5



--------------------------------------------------------------------------------

such representations or agreements as counsel for the Company may consider
appropriate to avoid violation of such Act. The Company may require that
certificates evidencing Stock issued under the Plan bear an appropriate legend
reflecting any restriction on transfer applicable to such Stock, and the Company
may hold the certificates pending lapse of the applicable restrictions.

 

9. AMENDMENT AND TERMINATION

The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant’s consent, alter the terms of an Award so as to affect
materially and adversely the Participant’s rights under the Award, unless the
Administrator expressly reserved the right to do so at the time of the Award.
Any amendments to the Plan shall be conditioned upon shareholder approval only
to the extent, if any, such approval is required by law (including the Code and
applicable stock exchange requirements), as determined by the Administrator.

 

10. OTHER COMPENSATION ARRANGEMENTS

The existence of the Plan or the grant of any Award will not in any way affect
the Company’s right to award a person bonuses or other compensation in addition
to Awards under the Plan.

 

11. MISCELLANEOUS

(a) Waiver of Jury Trial. By accepting an Award under the Plan, each Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under the Plan and any Award, or under any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection therewith, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury. By accepting an Award under the Plan, each Participant certifies that no
officer, representative, or attorney of the Company has represented, expressly
or otherwise, that the Company would not, in the event of any action, proceeding
or counterclaim, seek to enforce the foregoing waivers.

(b) Limitation of Liability. Notwithstanding anything to the contrary in the
Plan, neither the Company nor the Administrator, nor any person acting on behalf
of the Company or the Administrator, shall be liable to any Participant or to
the estate or beneficiary of any Participant by reason of any acceleration of
income, or any additional tax, asserted by reason of the failure of an Award to
satisfy the requirements of Section 422 or Section 409A or by reason of
Section 4999 of the Code; provided, that nothing in this Section 11(b) shall
limit the ability of the Administrator or the Company to provide by express
agreement with a Participant for a gross-up payment or other payment in
connection with any such tax or additional tax.

(c) Special Terms for Non-U.S. Participants. The Administrator may establish
special rules under the Plan (which may be, but need not be, consistent with the
rules applicable to Participants and Awards generally) for Awards to
Participants who are or are expected to be employed by or otherwise providing
services outside the United States or to a non-U.S. Subsidiary, provided, that
no such rules shall be established without the approval of the shareholders of
the Company to the extent they would be ineffective without such shareholder
approval if accomplished as an amendment to the Plan pursuant to Section 9.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Terms

The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:

“Administrator”: The Executive Compensation Committee or, if the Board so
determines, another committee of the Board, except that the Executive
Compensation Committee or such other committee may delegate (i) to one or more
of its members such of its duties, powers and responsibilities as it may
determine; (ii) to one or more officers of the Company the power and authority
to grant or to allocate, consistent with the requirements of Chapter 156D of the
Massachusetts General Laws and subject to such limitations as the Executive
Compensation Committee or such other committee may impose, Awards among such
persons (other than officers of the Company) eligible to receive Awards under
the Plan as such delegated officer or officers determine consistent with such
delegation; and (iii) to such Employees or other persons as it determines such
ministerial tasks as it deems appropriate. In the event of any delegation
described in the preceding sentence, the term “Administrator” shall include the
person or persons so delegated to the extent of such delegation. If the
Executive Compensation Committee or such other committee includes members who
are not “non-employee directors” within the meaning of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended, or “outside directors”
within the meaning of paragraph (4)(c)(i) of Section 162(m), it shall act and
shall be deemed to have acted, in any case where it would be required to do so
with respect to Awards to directors or executive officers of the Company to
ensure exemption under Rule 16b-3 or Section 162(m), through a subcommittee
consisting solely of its non-employee and outside director members.

“Award”: Any or a combination of the following:

(i) Stock Options.

(ii) SARs.

(iii) Restricted Stock.

(iv) Unrestricted Stock.

(v) Stock Units, including Restricted Stock Units.

(vi) Performance Awards.

(vii) Awards (other than Awards described in (i) through (vi) above) that are
convertible into or otherwise based on Stock.

“Board”: The Board of Directors of the Company.

“Change in Control”: Any of the following:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (x) the then outstanding shares of Stock of the Company
(the “Outstanding Company Common Stock”) or (y) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
excluding, however, the following acquisitions of Outstanding Company Common
Stock and Outstanding Company Voting Securities: (i) any acquisition directly
from the Company, (ii) any acquisition by the Company, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (iv) any acquisition by
any Person pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this definition; or

(2) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual who becomes a member of the
Board subsequent to

 

E-1



--------------------------------------------------------------------------------

such effective date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; but, provided further, that any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board shall not be so considered as a member of the Incumbent Board; or

(3) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (“Business Combination”); excluding, however, such a Business
Combination pursuant to which (i) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (ii) no Person (other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or such corporation resulting from
such Business Combination) will beneficially own, directly or indirectly, 25% or
more of, respectively, the outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed with
respect to the Company prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(4) The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company;

provided, that, to the extent necessary to ensure compliance with the
requirements of Section 409A, where applicable, an event described above shall
be treated as a Change in Control only if it also constitutes or results in a
change in ownership or control of the Company, or a change in ownership of
assets of the Company, described in Section 409A.

“Code”: The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect. Any
reference to a provision of the Code shall include, as determined by the
Administrator, a reference to applicable regulations and Internal Revenue
Service guidance with respect to such provision.

“Company”: State Street Corporation.

“Covered Transaction”: Any of (i) a consolidation, merger, or similar
transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company’s
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company’s assets, or (iii) a dissolution or liquidation of
the Company. Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction shall be deemed to
have occurred upon consummation of the tender offer.

“Effective Date”: The date on which the shareholders of the Company approve the
Plan.

 

E-2



--------------------------------------------------------------------------------

“Employee”: Any person who is employed by the Company or a Subsidiary.

“Employment”: A Participant’s employment or other service relationship with the
Company and its Subsidiaries. Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or its Subsidiaries. If a Participant’s employment or
other service relationship is with a Subsidiary and that entity ceases to be a
Subsidiary, the Participant’s Employment will be deemed to have terminated when
the entity ceases to be a Subsidiary unless the Participant transfers Employment
to the Company or its remaining Subsidiaries.

“Executive Compensation Committee”: The Executive Compensation Committee of the
Board.

“ISO”: A Stock Option intended to be an “incentive stock option” within the
meaning of Section 422. Each option granted pursuant to the Plan will be treated
as providing by its terms that it is to be a non-incentive stock option unless,
as of the date of grant, it is expressly designated as an ISO. No ISO shall be
exercisable beyond ten years from the date of grant.

“Participant”: A person who is granted an Award under the Plan.

“Performance Award”: An Award subject to Performance Criteria. The Committee in
its discretion may grant Performance Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) and Performance
Awards that are not intended so to qualify.

“Performance Criteria”: Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award. For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenue; assets;
expenses; expense control; earnings before or after deduction for all or any
portion of interest, taxes, depreciation, or amortization, whether or not on a
continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; capital or capital ratios; one or more operating
ratios; operating leverage; borrowing levels, leverage ratios or credit rating;
market share; capital expenditures; cash flow; stock price; shareholder return;
sales of particular products or services; customer acquisition or retention;
acquisitions and divestitures (in whole or in part); joint ventures and
strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion and any targets with respect thereto
determined by the Administrator need not be based upon an increase, a positive
or improved result or avoidance of loss. To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m), the Administrator may provide in the case of any Award intended
to qualify for such exception that one or more of the Performance Criteria
applicable to such Award will be adjusted in an objectively determinable manner
to reflect events (for example, but without limitation, acquisitions or
dispositions, changes in accounting principles or interpretations, impairment
charges) occurring during the performance period that affect the applicable
Performance Criterion or Criteria.

“Plan”: The State Street Corporation 2006 Equity Incentive Plan as from time to
time amended and in effect.

“Prior Plan”: The State Street Corporation 1997 Equity Incentive Plan as amended
and in effect prior to the Effective Date.

“Restricted Stock”: Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.

“Restricted Stock Unit”: A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.

 

E-3



--------------------------------------------------------------------------------

“SAR”: A right entitling the holder upon exercise to receive an amount (payable
in shares of Stock of equivalent value) equal to the excess of the fair market
value of the shares of Stock subject to the right over the fair market value of
such shares at the date of grant.

“Section 409A”: Section 409A of the Code.

“Section 422”: Section 422 of the Code.

“Section 162(m)”: Section 162(m) of the Code.

“Stock”: The Common Stock of the Company, par value $1 per share.

“Stock Option”: An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.

“Stock Unit”: An unfunded and unsecured promise, denominated in shares of Stock,
to deliver Stock or cash measured by the value of Stock in the future.

“Subsidiary”: Any corporation or other entity that stands in a relationship to
the Company that would result in the Company and such corporation or other
entity being treated as one employer under Section 414(b) or Section 414(c) of
the Code, except that in determining eligibility for the grant of a Stock Option
or SAR by reason of service for a Subsidiary, Sections 414(b) and 414(c) of the
Code shall be applied by substituting “at least 50%” for “at least 80%” under
Section 1563(a)(1), (2) and (3) of the Code and Treas. Regs. § 1.414(c)-2;
provided, that to the extent permitted under Section 409A, “at least 20%” shall
be used in lieu of “at least 50%”; and further provided, that the lower
ownership threshold described in this definition (50% or 20% as the case may be)
shall apply only if the same definition of affiliation is used consistently with
respect to all compensatory stock options or stock awards (whether under the
Plan or another plan). The Company may at any time by amendment provide that
different ownership thresholds (consistent with Section 409A) apply.
Notwithstanding the foregoing provisions of this definition, except as otherwise
determined by the Administrator a corporation or other entity shall be treated
as a Subsidiary only if its employees would be treated as employees of the
Company for purposes of the rules promulgated under the Securities Act of 1933,
as amended, with respect to the use of Form S-8.

“Unrestricted Stock”: Stock not subject to any restrictions under the terms of
the Award.

 

E-4



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

ESRP Share Award Agreement

Subject to your acceptance of the terms set forth in this agreement (this
“Agreement”), State Street Corporation (the “Company”) has awarded you (this
“ESRP Share Award”) a contingent right to receive the number of shares of Stock
(the “Deferred Shares”) detailed in your ESRP Share Award statement (the
“Statement”) pursuant to the State Street Corporation 2006 Equity Incentive Plan
(the “Plan”) and the State Street Corporation Executive Supplemental Retirement
Plan (the “ESRP”). The Statement, a copy of the Plan document and the Company’s
Prospectus are located on this website, which is maintained by the Plan’s
third-party administrator. The provisions of the Plan and the ESRP are
incorporated herein by reference, and all terms used herein shall have the
meaning given to them in the Plan or the ESRP, as applicable, except as
otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan or the ESRP, the
provisions of the Plan or the ESRP shall control, as applicable. In the event of
a conflict between the terms of the Plan or the ESRP, the provisions of the ESRP
shall control to the extent necessary for Section 409A Compliance, and the
provisions of the Plan shall control, to the extent not required for
Section 409A Compliance.

The terms of your ESRP Share Award, are as follows:

 

1. General Vesting Requirements. Until such time as you incur a Separation From
Service, your right to receive the Deferred Shares shall vest on a cumulative
basis in 1/3 increments beginning on your Vesting Commencement Date and
continuing on each of your first two birthdays immediately following your
Vesting Commencement Date. Notwithstanding the foregoing, if you were first
elected to the position of Executive Vice President (or to a superior position)
prior to March 1, 2000, then your right to receive the Deferred Shares shall
vest in full when you attain your Early Retirement Age, provided you do not
earlier incur a Separation From Service.

 

2. Special Vesting Provision for Death or Total Disability. The following
special vesting provisions shall apply notwithstanding the general vesting
requirements set forth in Section 1 above:

 

  (a) If you die prior to your Separation From Service, your right to receive
the Deferred Shares shall fully vest as of the date of your death.

 

  (b) If you become Totally Disabled prior to your Separation From Service, your
right to receive the Deferred Shares shall fully vest effective as of the date
you become Totally Disabled.

 

3. Ownership. The Deferred Shares will be issued and transferred to you only if
and when all requirements of this Agreement have been satisfied. Except as
otherwise provided in this Section 3, you will have no rights as a shareholder
with respect to the Deferred Shares prior to that time. Without limiting the
foregoing, you will have no right to receive dividends with respect to the
Deferred Shares and no right to vote the Deferred Shares. However, if any
dividends are paid on the Stock prior to the date you are issued the Deferred
Shares, the number of Deferred Shares notionally credited to your account will
be increased by the number of shares obtained by dividing the total dividend you
would have received if you had owned the Deferred Shares credited to your
account on the dividend declaration date, by the closing price of a share of
Stock on the date the dividend was paid.



--------------------------------------------------------------------------------

4. Distributions.

 

  (a) Retirement. Upon your Retirement, the Company will issue and transfer to
you the number of Deferred Shares in which you have become vested in three equal
installments on the following dates:

 

  (i) the first Business Day after the date that follows your Retirement Date by
six months;

 

  (ii) the first anniversary of your Retirement Date (or if such date is not a
Business Day, the immediately following Business Day); and

 

  (iii) the second anniversary of your Retirement Date (or if such date is not a
Business Day, the immediately following Business Day).

If you die after your Retirement, but before you have received the total number
of shares in which you have become vested, the Company will issue and transfer
to your Beneficiary any remaining vested Deferred Shares within 90 days
following the date of your death.

 

  (b) Death. If you die prior to your Separation From Service, the Company will
issue and transfer to your Beneficiary the number of Deferred Shares in which
you have become vested within 90 days following the date of your death.

 

  (c) Total Disability . If you incur a Total Disability prior to your
Separation From Service, the Company will issue and transfer to you the number
of Deferred Shares in which you have become vested by the later of:

 

  (i) the end of the calendar year in which you become Totally Disabled, and

 

  (ii)

the 15th day of the third month following the date on which you become Totally
Disabled;

provided that you have remain Totally Disabled through the date of distribution.

 

5. Forfeiture. Your right to receive the Deferred Shares after your Separation
From Service shall be subject to the condition that, until any such shares are
transferred to you pursuant to Section 4 above, you shall not, without the prior
written consent of the Company, engage, either directly or indirectly, in any of
the activities described in Section 5(a), (b) or (c) below within two years
after your Separation From Service.

 

  (a) Solicitation of the employment or retention of any person whom the Company
or an Affiliate has employed or retained during the two year period prior to
your Separation From Service. For purposes of the foregoing sentence, a person
retained by the Company or an Affiliate means anyone who has rendered
substantial consulting services to the Company or an Affiliate and has thereby
acquired material confidential information concerning any aspect of the
Company’s or an Affiliate’s operations;

 

  (b)

Any sale, offer to sell or negotiation with respect to orders or contracts for
any product or service similar to or competitive with a product or service or
any equipment or system containing any such product or service sold or offered
by the Company or an Affiliate, other than for the Company’s or a Affiliate’s
account, during the two year period after your

 

2



--------------------------------------------------------------------------------

 

Separation From Service, to or with anyone with whom the Company or an Affiliate
has so dealt or anywhere in any state of the United States or in any other
country, territory or possession in which the Company or an Affiliate has,
during said period, sold, offered or negotiated with respect to orders or
contracts for any such product, service, equipment or system; or

 

  (c) Ownership of any direct or indirect interest (other than a
less-than-one-percent stock interest in a corporation) in, or affiliation with,
or rendering any services for, any person or business entity which engages,
during the two year period after your Separation From Service, either directly
or indirectly, in any of the activities described in paragraphs (a) or
(b) above.

 

6. Certain Tax Considerations.

 

  (a) This Agreement and the ESRP Share Award are intended to comply with
Section 409A and shall be construed and administered accordingly.

 

  (b) You expressly acknowledge that the vesting of your right to receive the
Deferred Shares, and/or the distribution of the Deferred Shares, hereunder may
give rise to ordinary income or wages subject to withholding through your local
payroll. You expressly acknowledge and agree that your rights hereunder are
subject to your paying to the Company any applicable taxes required to be
withheld in connection with such vesting in a form and manner satisfactory to
the Company.

 

  (c) The Company shall be obligated to issue the Deferred Shares pursuant to
this Agreement only if you first deliver to the Company funds sufficient to
satisfy, or make other arrangements acceptable to the Company for satisfying,
any tax withholding or similar withholding obligations to which the Company or
its Affiliates may be subject by reason of such transfer of this ESRP Share
Award.

 

  (d) Notwithstanding anything in the Plan or the ESRP to the contrary, the
Company shall not have the discretionary authority to delay distribution of the
Deferred Shares, except to the extent that the Company determines, in its
discretion, that any such delay can be effected in a manner that results in
Section 409A Compliance. Without limiting the generality of the foregoing,
distribution of the Deferred Shares may be delayed, at the discretion of the
Company, to the extent that the Company reasonably anticipates that (i) if
distribution were made as scheduled, the Company’s deduction with respect to
such distribution would not be permitted due to the application of
Section 162(m) of the Code or (ii) distribution of the Deferred Shares would
violate federal securities laws or other applicable law. Distribution of any
amount delayed pursuant to this Section 6(d) shall earn interest at the then
prevailing applicable federal rate provided for in Section 7872(f)(2)(A) of the
Code and made in a manner that results in Section 409A Compliance.

 

  (e) Notwithstanding anything in the Plan or the ESRP to the contrary, the
Company shall not have the discretionary authority to accelerate distribution of
the Deferred Shares except as set forth in the remainder of this Section 6(e) or
to the extent the Company determines, in its discretion, that any such
acceleration may be effected in a manner that results in Section 409A
Compliance.

 

3



--------------------------------------------------------------------------------

  (i) The Company may, in a manner that results in Section 409A Compliance,
determine to accelerate the time or schedule of the distribution of the Deferred
Shares to pay (A) the FICA Amount and/or (B) the income tax at source on wages
imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount (and any additional tax due as a result of such
payment). The total amount accelerated under this Section 6(e) may not exceed
the aggregate of the FICA Amount and the income tax withholding related to such
FICA Amount.

 

  (ii) The Company may, in a manner that results in Section 409A Compliance,
determine to accelerate the time or schedule of the distribution of the Deferred
Shares if at any time the Plan or the ESRP, as applicable to you, fails to meet
the requirements of Section 409A of the Code and the corresponding Treasury
Regulations. Such amount may not exceed the amount required to be included in
income as a result of the failure to comply with Section 409A of the Code and
the corresponding Treasury Regulations.

 

  (f) Notwithstanding anything to the contrary in the Plan or the ESRP, in the
event you incur a Separation From Service, including due to Total Disability,
and are subsequently rehired by the Company or subsequently recover and
recommence performing services for the Company, the distribution of your
Deferred Shares shall not be suspended or otherwise delayed.

 

  (g) In no event may you or any of your Beneficiaries designate the taxable
year of distribution of the Deferred Shares.

 

7. Miscellaneous Provisions.

 

  (a) The Company’s obligation to issue and transfer the Deferred Shares in the
future pursuant to this Agreement is an unsecured and unfunded contractual
obligation.

 

  (b) The number and kind of Deferred Shares subject to this ESRP Share Award,
and the number and kind of shares of Stock to be delivered in satisfaction of
the Company’s obligations hereunder, shall be subject to adjustment in
accordance with Section 7(b) of the Plan.

 

  (c) Nothing in this ESRP Share Award shall be construed to guarantee you any
right of employment with the Company or any Affiliate or to limit the discretion
of any of them to terminate your employment at any time, with or without cause.

 

  (d) This ESRP Share Award shall not be transferable other than by will or the
laws of descent and distribution. Any attempt by you (or in the case of your
death, by your Beneficiary) to assign or transfer the ESRP Share Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the ESRP Share Award itself null
and void.

 

  (e) By accepting this ESRP Share Award electronically, you will be deemed to
have acknowledged and agreed that you are bound by the terms of this Agreement,
the Plan and the ESRP. This Agreement will take effect as a sealed instrument.

 

  (f) The terms of this Agreement are governed by the laws of the Commonwealth
of Massachusetts.

 

4



--------------------------------------------------------------------------------

8. Definitions

 

  (a) “Affiliate” means any corporation which is included in a controlled group
of corporations (within the meaning of Section 414(b) of the Code), which
includes the Company and any trade or business (whether or not incorporated)
which is under common control with the Company (within the meaning of
Section 414(c) of the Code).

 

  (b) “Beneficiary” means the beneficiary designated to receive a death benefit
by you in writing in a form and manner satisfactory to the Administrator. If no
Beneficiary is so designated, any death benefits shall be paid at the
Administrator’s direction in the following order of priority: Spouse, Domestic
Partner, children, parents, siblings, estate.

 

  (c) “Business Day” means each day that the New York Stock Exchange is open for
business.

 

  (d) “Cause” means:

 

  (i) a willful and continued failure to perform substantially your duties with
the Company or an Affiliate (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by your supervisor which
specifically identifies the manner in which it is asserted that you have not
substantially performed your duties, or

 

  (ii) a willful engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company or an Affiliate.

For purposes of this definition, no act or failure to act shall be considered
“willful” unless it is done or omitted to be done in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company or an Affiliate.

 

  (e) “Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

  (f) “Early Retirement” means a Separation From Service upon or after your
attainment of Early Retirement Age and prior to your attainment of Normal
Retirement Age but excluding a Separation From Service for Cause.

 

  (g) “Early Retirement Age” means age 53.

 

  (h) “ESRP” means this State Street Corporation Executive Supplemental
Retirement Plan (including the Exhibits and Schedules thereto and the Committee
actions referenced therein), as the same may be amended from time to time in
accordance with the terms hereof.

 

  (i) “FICA Amount” shall mean the amount of Federal Insurance Contributions Act
tax imposed under Sections 3101, 3121(a) and 3121(v)(2) of the Code, where
applicable, on this ESRP Share Award.

 

  (j) “Impairment” means any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months.

 

  (k) “Normal Retirement” means your Separation From Service upon or after your
Normal Retirement Age, other than a Separation From Service for Cause.

 

5



--------------------------------------------------------------------------------

  (l) “Retirement” means Normal Retirement or Early Retirement.

 

  (m) “Retirement Date” means the date of your Normal Retirement or Early
Retirement, as applicable.

 

  (n) “Section 409A” means Section 409A of the Code and the applicable rulings,
regulations and guidance promulgated thereunder, as each may be amended or
issued from time to time.

 

  (o) “Section 409A Compliance” means any action or inaction effected in a
manner that will not cause you or any of your Beneficiaries to recognize income
for U.S. federal income tax purposes prior to the time of a distribution of the
Deferred Shares or to incur interest or additional tax under Section 409A.

 

  (p) “Separation From Service” means a separation from service with the Company
and all Affiliates for purposes of Section 409A within the meaning of the
default rules of Treasury Regulation Section 1.409A-(h)(1) and correlative terms
shall be construed to have a corresponding meaning; provided that in the event
that you are absent from work due to an Impairment, other than a Total
Disability, where such Impairment causes you to be unable to perform the duties
of your position or any substantially similar position of employment, you shall
incur a Separation From Service 29 months after the date on which you were first
Impaired. Notwithstanding the foregoing, if you would otherwise incur a
Separation From Service in connection with a sale of assets of the Company, the
Committee shall retain the discretion to determine whether a Separation From
Service has occurred in accordance with Treasury Regulation
Section 1.409A-1(h)(4).

 

  (q) “Service” means your years (and fraction thereof) of service for vesting
and eligibility, as determined under the terms of the State Street Retirement
Plan as in effect on January 1, 2008.

 

  (r) “Total Disability” or “Totally Disabled” means (i) your inability to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months or (ii) a your receipt, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve months, of income
replacement benefits for a period of not less than six months under an accident
and health plan covering employees of the Company and any Affiliate.

 

  (s) “Treasury Regulations” means the regulations adopted by the Internal
Revenue Service under the Code, as they may be amended from time to time.

 

  (t) “Vesting Commencement Date” means the date you:

 

  (i) attain Early Retirement Age; and

 

  (ii) satisfy the rule of 60 under Section 3.3 of the ESRP (i.e., your age plus
completed years of Service must equal at least 60).

 

6



--------------------------------------------------------------------------------

Mr.                         

_________

Page 1

Mr.                         

_____________

_____________

 

Re: Deferred Stock Award

Dear Mr.                 :

Please find below the terms and conditions relating to your 2         Deferred
Stock Award made under the State Street Corporation 2006 Equity Incentive Plan
(the “Plan”).

1. The number of shares of Stock awarded to you for the 2         -2        
Board year is         , which equals the number of whole shares obtained by
dividing $         by the closing price of a share of Stock on         . This
letter describes the terms under which these shares of Stock have been awarded
to you (the “Terms”).

2. The shares described in paragraph 1 plus any additional shares of Stock
determined under paragraph 4 below (the shares described in paragraph 1 plus the
shares described in paragraph 4 being hereinafter referred to as the “2        
shares”) will be issued to you as soon as practicable following the later of
(i) the date you cease to be a director, or (ii) the date specified in a
deferral election described in paragraph 3. In the event of your death prior to
the issuance of the 2         shares, the 2         shares will be issued to
your designated beneficiary(ies). You may designate a beneficiary or
beneficiaries by delivering to Boon Ooi, Senior Vice President, Compensation and
Benefits, or to his successor or designate (the “Administrator”), a written
beneficiary designation in form satisfactory to the Administrator. Your
designation (or change in designation) will be effective when received in
satisfactory form by the Administrator. If you should die without having named a
beneficiary, your 2         shares will be issued to the executor or
administrator of your estate.

3. At any date that is at least twelve months prior to the Plan Year in which
the 2         shares would otherwise be paid (or payment would have commenced)
you may make an election to change the timing and/or form of payment of the
2         shares under the Plan. Any election described in the preceding
sentence must be in writing and shall take effect only when delivered to the
Administrator in a form satisfactory to the Administrator. Except as otherwise
determined by the Administrator consistent with



--------------------------------------------------------------------------------

Mr.                         

_________

Page 2

 

Section 409A of the Internal Revenue Code of 1986, as amended, (“Section 409A”)
no such election may specify a new date for receipt of the 2         shares that
is earlier than five years following the date on which the 2         shares
would be paid or payment would have commenced. No change to an election as to
the time or form of payment will take effect until at least twelve months after
the date on which the election is made. If you make an effective election under
this paragraph to defer receipt of the 2         shares, and you die prior to
issuance of the shares, the 2         shares shall be issued as soon as
practicable following your death to your designated beneficiary(ies) or to the
executor or administrator of your estate if no beneficiary has been designated
or survives.

4. You will not have any rights as a stockholder with respect to the 2        
shares until they have been issued to you. However, if any dividends and
distributions (other than distributions described in paragraph 5) are paid on
the Stock prior to the date you are issued the 2         shares, the number of
2         shares notionally credited to your account will be increased by the
number of shares obtained as follows: by dividing the total dividend or
distribution you would have received if you had owned the 2         shares
credited to your account on the dividend or other distribution declaration date,
by the closing price of a share of Stock on the date the dividend or
distribution was paid.

5. The number and kind of shares constituting the 2         shares shall be
appropriately adjusted by the Board to reflect stock splits, stock dividends or
similar changes in the capitalization of State Street Corporation (the
“Corporation”).

6. Your rights to the 2         shares are only those of an unsecured creditor
of the Corporation. Nothing in the Terms or the Plan or otherwise shall be
construed as obligating the Corporation to establish a trust or otherwise to set
aside Stock or funds to meet its obligations under the Terms or the Plan.

7. Nothing in the Terms or the Plan or otherwise shall obligate the Corporation
to register the shares of Stock to be issued hereunder. You acknowledge that
federal and state securities laws or other laws may limit the extent to which
you or your beneficiary(ies) may sell or otherwise transfer or dispose of any
shares of Stock issued under the Terms or the Plan.

Under currently applicable rules under the Securities Exchange Act of 1934, as
amended, you are required to report the award described above as a 2        
exempt award.

8. The Board may at any time vote to accelerate the issuance of the 2        
shares to you, but only if its doing so would be consistent with the
requirements of Section 409A. The Terms and the award described herein are
intended to comply with Section 409A and shall be subject to such modifications
as are necessary so to comply.



--------------------------------------------------------------------------------

Mr.                         

_________

Page 3

 

9. You agree that as a precondition to the issuance of any of the 2        
shares, you will pay to the Corporation such amounts, if any (including, but not
limited to, income taxes and social insurance contributions if applicable), as
are required to be withheld by the Corporation in respect of the award and
payments described herein.

10. The Terms, the Plan, and the award described herein shall be construed and
administered by the Board in accordance with the laws of the Commonwealth of
Massachusetts, and the determination of the Board shall be binding on all
persons.

If you agree with the terms set forth above, please so indicate by signing the
accompanying copy of this letter and returning it to my attention.

 

STATE STREET CORPORATION By:       Boon S. Ooi   Senior Vice President,
Compensation and Benefits

 

Acknowledged and agreed as

of the date set forth above:

   (Director Name)



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

Deferred Stock Award Agreement

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded you a
contingent right to receive the number of shares of Stock (the “Deferred
Shares”) (the “Award”) detailed in your Award statement on this website
maintained by Smith Barney (the “Statement”) and pursuant to the State Street
Corporation 2006 Equity Incentive Plan (the “Plan”) and the terms set forth
below. A copy of the Plan document and the Company’s Prospectus are located on
this website for your reference. The provisions of the Plan are incorporated
herein by reference, and all terms used herein shall have the meaning given to
them in the Plan, except as otherwise expressly provided herein. In the event of
any conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall control.

The terms of your Award, are as follows:

 

1. Subject to paragraph 3 and this paragraph 1, your right to receive shares of
Stock shall vest according to the vesting schedule detailed in your Statement.
The term “vest” as used herein means the lapsing of the restrictions described
herein and in the Plan with respect to one or more shares of Stock. To vest in
all or any portion of this Award as of any date, you must have been continuously
employed with the Company or any Subsidiary from and after the date hereof and
until (and including) the applicable vesting date, except as otherwise provided
herein.

 

2. Shares of Stock will be issued and transferred to you only if and when all
requirements of this Agreement have been satisfied. Prior to that time you will
have no rights as a shareholder with respect to the Deferred Shares. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the Deferred Shares and no right to vote
the Deferred Shares. The Company’s obligation to issue and transfer Stock in the
future pursuant to the Agreement is an unsecured and unfunded contractual
obligation.

 

3.     (a) Except as provided for below, the Award shall vest according to the
vesting schedule detailed in your Statement. Upon your becoming vested, the
Company will issue and transfer to you, upon or as soon as practicable following
such dates, the number of shares of Stock specified.

 

  (b) In the event you cease to be employed by the Company and its Subsidiaries
either (i) voluntarily or (ii) involuntarily and you are classified by the
Company as ineligible for rehire (collectively, “Circumstances of Forfeiture”),
you will immediately forfeit any and all rights to receive shares of Stock under
this Agreement, less any shares that have previously vested.

 

1



--------------------------------------------------------------------------------

  (c) If your employment terminates by reason of Retirement, Disability, or for
reasons other than for Circumstances of Forfeiture or death, your unvested right
to receive shares of Stock shall continue to vest in accordance with the vesting
schedule detailed in your Statement subject to the restrictions in paragraph
(f), below.

 

  (d) If you die after your employment has terminated by reason of Retirement,
Disability, or reasons other than Circumstances of Forfeiture but before the
Award is fully vested, the Award shall become fully vested on the date of your
death.

 

  (e) If you die while employed by the Company and its Subsidiaries, or in the
event that a Change of Control as defined in the Plan occurs while you are
employed by the Company and its Subsidiaries, the Company will promptly issue
and deliver to you (or in the event of death, to your beneficiary designated in
accordance with the terms of the Plan) any shares under this Award that you had
not otherwise had a right to receive prior to your death or such Change of
Control.

 

  (f) Your rights to receive Deferred Shares after your termination of
employment other than by reason of death or Circumstances of Forfeiture shall be
subject to the conditions that until any such Deferred Shares vest, you
(i) shall not, without the prior written consent of the Company, (A)(1) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and (ii) shall not,
without the prior written consent of the Company, engage in the Solicitation of
Business (as defined below) from any client on behalf of any person or entity
other than the Company and its Subsidiaries. The term “Solicitation of Business”
means the attempt through direct or indirect contact by you or by any other
person or entity with your assistance with a client with whom you have had or
with whom persons supervised by you have had significant personal contact while
employed by the Company and its Subsidiaries to induce such client to
(A) transfer its business from the Company and its Subsidiaries to any other
person or entity, (B) cease or curtail its business with the Company and its
Subsidiaries, or (C) divert a business opportunity from the Company and its
Subsidiaries to any other person or entity of the business with which you were
actively connected during your employment. If you do not comply with the above
conditions, you shall forfeit any remaining unvested Deferred Shares under this
Award. Any determination by the Administrator that you are, or have engaged in
any prohibited conduct, as described above, shall be conclusive and binding on
all persons. Notwithstanding the foregoing, this paragraph 3(f) shall become
inapplicable following a Change of Control.

 

  (g) For purposes hereof, “Retirement” means your attainment of age 55 and
completion of 5 years of service with the Company and its Subsidiaries or your
attainment of age 65 and completion of five years of service with the Company
and its Subsidiaries, and “Disability” means (i) your inability to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in your death or can be
expected to last for a continuous period of not less than 12 months (an
“impairment”) or (ii) if you, as a result of the impairment, receive income
replacement benefits for a period of not less than 3 months under a State Street
plan.

 

2



--------------------------------------------------------------------------------

4. You expressly acknowledge that the vesting of the right to receive shares of
Stock acquired hereunder may give rise to ordinary income subject to withholding
through your local payroll. You expressly acknowledge and agree that your rights
hereunder are subject to your paying to the Company any applicable taxes
required to be withheld in connection with such vesting in a form and manner
satisfactory to the Company.

 

5. The Company shall be obligated to issue Stock pursuant to this Agreement only
if you first deliver to the Company funds sufficient to satisfy, or make other
arrangements acceptable to the Company for satisfying, any tax withholding or
similar withholding obligations to which the Company or its Subsidiaries may be
subject by reason of such transfer of this Award.

 

6. The number and kind of Deferred Shares subject to this Award, and the number
and kind of shares of Stock to be delivered in satisfaction of the Company’s
obligations hereunder, shall be subject to adjustment in accordance with
Section 7(b) of the Plan.

 

7. Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.

 

8. This Award shall not be transferable other than by will or the laws of
descent and distribution. Any attempt by you (or in the case of your death, by
your beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

 

9. By accepting this Award electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan. The Agreement will take effect as a sealed instrument.

 

3



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

2009 Performance Award Agreement Cycle R

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded you a
Performance Award, granted to you under the Company’s 2006 Equity Incentive
Plan, as amended (the “Plan”), which shall be payable if certain performance and
other conditions are satisfied as described below. A copy of the Plan document
and the Company’s Prospectus are located on this website for your reference. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of any conflict between the provisions
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall control.

 

1. Grant of Performance Award.

You have been granted an award (the “Award”) detailed in your Award statement on
this website maintained by Smith Barney (the “Statement”) and pursuant to the
State Street Corporation 2006 Equity Incentive Plan (the “Plan”) and the terms
set forth below. To be entitled to any payment under the Award, you must accept
your award and in so doing agree to comply with the terms and conditions of this
Agreement and the Award. All terms and conditions of this Award must have been
satisfied. The Award will be payable, if at all, based in part on the
achievement by the Company of certain performance measures (described below and
in Exhibit I) over the two-year period commencing January 1, 2         and
ending on December 31, 2         (the “Performance Period”). The date on which
the Performance Period ends (December 31, 2        ) is referred to herein as
the “Maturity Date.”

 

2. Performance Targets; Administrator Certification.

Whether your Award will be paid and if so in what amounts will depend in part
(i) as to          percent of the Award (the “EPS Portion”), on the Company’s
achievement of specified earnings per share targets as described in (a) below
and in Exhibit I attached hereto and made a part hereof, and (ii) as to the
remaining          percent of the Award (the “ROE Portion”), on the Company’s
achievement of specified return on shareholders’ equity targets as described in
(b) below and in Exhibit I.

(a) Earnings Per Share (EPS). Subject to the other terms and conditions of the
Award, the Company’s fully diluted aggregated operating earnings per share from
continuing operations (“EPS”) for the Performance Period will determine how
much, if any, of the EPS Portion of the Award will be payable. Exhibit I sets
forth the EPS threshold that must be achieved if any of the EPS Portion is to be
payable and the higher EPS target that must be achieved if the entire EPS
Portion is to be payable, with interpolation for EPS performance between those
limits.

(b) Return on Equity (ROE). Subject to the other terms and conditions of the
Award, the Company’s average return on shareholders’ equity from operating
results for continuing operations (“ROE”) will determine how much, if any, of
the ROE Portion of the Award will be payable. Exhibit I sets forth the ROE
threshold that must be achieved if any of the ROE Portion is to be payable and
the higher ROE targets that must be achieved if higher percentages, or the
entirety, of the ROE Portion is to be payable, with interpolation for ROE
performance between those limits.

 

1



--------------------------------------------------------------------------------

The specific EPS and ROE performance targets for the Performance Period were
established by the Administrator on February 24, 2009 and are set forth on
Exhibit I. Subject to the other terms and conditions of the Award, payment under
this Award will only be made if the Administrator certifies, following the close
of the Performance Period, that the pre-established threshold performance
targets have been exceeded on the Maturity Date and then only to the extent of
the level of performance so certified as having been achieved.

 

3. Form of Payment.

Any portion of the Award earned by reason of the Administrator’s certification
as described above will be payable in shares of the Company’s common stock
(“Stock”) to you (or your beneficiary, in the case of your death) on or before
the March 15 next following the end of the Performance Period. The number of
shares to be paid will be determined by multiplying the number of Units set
forth in paragraph 1, above, by the Total Funding Percentage. For this purpose,
“Total Funding Percentage” means the sum of the weighted funding percentages
achieved for each of the ROE and EPS performance targets, respectively, for the
Performance Period as certified by the Administrator.

 

4. Non - Transferability, Etc.

This Award shall not be transferable otherwise than by will or the laws of
descent and distribution. Any attempt by you (or in the case of your death, your
beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

 

5. Termination of Employment.

(a) No amount shall be paid in respect of the Award in the event that you cease
to be employed by the Company and its Subsidiaries due to Circumstances of
Forfeiture prior to the end of the Performance Period. If your employment with
the Company and its Subsidiaries ceases by reason of:

(i) Disability, death, or any reason other than for Circumstances of
Forfeitures, then you shall be eligible to receive a pro-rated Award, taking
into account the time between the date on which your employment so terminated
and the end of the Performance Period; or

(ii) Retirement then you shall be eligible to receive your Award without such
pro-rata adjustment

subject to paragraph b, below. Any amount payable pursuant to this paragraph 5
shall be paid in accordance with paragraph 3.

(b) Payment to you of any pro-rated Award after termination of your employment
otherwise than by reason of your death shall be subject to the conditions that
until the date on which the Award is paid you:

(i) shall not, without the prior written consent of the Company, (A)(1) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries;

 

2



--------------------------------------------------------------------------------

(ii) shall not, without the prior written consent of the Company, engage in the
Solicitation of Business (as defined below) from any client on behalf of any
person or entity other than the Company and its Subsidiaries. The term
“Solicitation of Business” means the attempt through direct or indirect contact
by you or by any other person or entity with your assistance with a client with
whom you have had or with whom persons supervised by you have had significant
personal contact while employed by the Company and its Subsidiaries to induce
such client to (A) transfer its business from the Company and its Subsidiaries
to any other person or entity, (B) cease or curtail its business with the
Company and its Subsidiaries, or (C) divert a business opportunity from the
Company and its Subsidiaries to any other person or entity; and

(iii) shall not engage whether directly or indirectly, in any manner or capacity
as advisor, principal, agent, partner, officer, director, employee, member of
any association, or otherwise, in any business or activity which is at the time
competitive with any business or activity conducted by the Company or any of its
direct or indirect Subsidiaries. If you do not comply with the above conditions,
you shall receive no payment under this Award. Any determination by the
Administrator that you are, or have engaged in any prohibited conduct as
described above shall be conclusive and binding on all persons. Notwithstanding
the foregoing, this paragraph 5 (b) shall be inapplicable following a Change of
Control.

(c) For purposes hereof;

(i) “Retirement” means your attainment of age 55 and completion of 5 years of
service with the Company and its Subsidiaries or your attainment of age 65 and
completion of five years of service with the Company and its Subsidiaries,

(ii) “Disability” means (A) your inability to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in your death or can be expected to
last for a continuous period of not less than 12 months (an “impairment”) or
(B) if you, as a result of the impairment, receive income replacement benefits
for a period of not less than 3 months under a plan of the Company or a
Subsidiary

(iii) “Circumstances of Forfeiture” means the termination of your employment
with the Company and its Subsidiaries either (A) voluntarily or
(B) involuntarily and you are classified by the Company as ineligible for
rehire.

 

6. Acceleration of Performance Award.

Notwithstanding anything in this Agreement to the contrary, in the event of a
Change of Control occurring prior to the Maturity Date, you shall be entitled at
the time of such Change of Control to receive a cash payment equal to the
adjusted fair market value of a share of the Stock multiplied by the number of
Units set forth in paragraph 1, above. For purposes of the preceding sentence,
“adjusted fair market value” shall mean the higher of the

(i) the highest average of the reported daily high and low prices per share of
the Stock during the 60-day period prior to the first date of actual knowledge
by the Board of circumstances that resulted in a Change of Control, and

(ii) if the Change of Control is the result of a transaction or series of
transactions described in paragraph 1 or 2 of the definition of Change of
Control in the Plan, the highest price per share of the Stock paid in such
transaction series of transactions (which in the case of a transaction described
in paragraph 1 of such definition in the Plan shall be the highest price per
share of the Stock as reflected in a Schedule 13D filed by the person having
made the acquisition

 

3



--------------------------------------------------------------------------------

7. Changes in Capitalization or Corporate Structure.

The Award is subject to adjustment pursuant to Section 7(b) of the Plan in the
circumstances therein described.

 

8. Amendments to Performance Units.

Subject to the specific limitations set forth in the Plan, the Administrator may
at any time suspend or terminate any rights or obligations relating to the Award
prior to the Maturity Date without your consent.

 

9. Compliance with Section 162(m).

The Administrator shall exercise its discretion with respect to this Award in
all cases so as to preserve the deductibility of payments under the Award
against disallowance by reason of Section 162(m) of the Code.

 

10. Shareholder Rights.

You are not entitled to any rights as a Shareholder with respect to any shares
of Stock subject to the Award until they are transferred to you. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the shares of Stock subject to the Award
prior to any shares being transferred to you.

 

11. Withholding.

The Company shall be obligated to issue Stock pursuant to this Agreement only if
you first deliver to the Company funds sufficient to satisfy, or make other
arrangements acceptable to the Company for satisfying, any tax withholding or
similar withholding obligations to which the Company or its Subsidiaries may be
subject by reason of such transfer under this Award. You expressly acknowledge
and agree that your rights hereunder are subject to your paying to the Company
any applicable taxes required to be withheld in connection with the Award in a
form and manner satisfactory to the Company, including withhold to cover and
sell to cover transactions.

 

12. Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.

By accepting this Award electronically, you will be deemed to have acknowledged
and agreed that you are bound by the terms of this Agreement and the Plan. The
Agreement will take effect as a sealed instrument.

 

4



--------------------------------------------------------------------------------

Exhibit I

Performance Targets

January 1, 2         – December 31, 2        

After the Administrator certifies the extent to which the performance targets
have been achieved, the Total Percentage is computed by first calculating each
weighted performance funding percentage (EPS and ROE) and then adding them
together.

 

5



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

Restricted Stock Award Agreement

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded to you
“restricted” shares of common stock of the Company (“Stock”) (the “Award”),
detailed in your Award statement on this website maintained by Smith Barney (the
“Statement”) and pursuant to the State Street Corporation 2006 Equity Incentive
Plan (the “Plan”) and the terms set forth below. A copy of the Plan document and
the Company’s Prospectus are located on this website for your reference. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of conflict between the provisions of
the Agreement and the provisions of the Plan, the provisions of the Plan shall
control.

In consideration of the Company’s accepting this Agreement and transferring to
you, the Award recipient, the shares of Stock provided for herein and in the
accompanying Statement, you hereby agree with the Company as follows:

 

1. If certificates for the shares awarded hereunder are issued, the certificates
for any unvested shares shall be held by the Company with blank stock powers to
be used in the event of forfeiture. If unvested shares are held in book entry
form, the Company may give stop transfer instructions to the depository to
ensure compliance with the provisions hereof. Subject to paragraph 3 and this
paragraph 1, your right to unrestricted shares shall vest according to the
vesting schedule detailed in the Statement. The term “vest” as used herein means
the lapsing of the restrictions described herein and in the Plan with respect to
one or more shares of Stock. To vest in all or any portion of this Award as of
any date, you must have been continuously employed with the Company or any
Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein.

 

2. Except as provided below, this Award shall not be transferable other than by
will or the laws of descent and distribution. Any attempt by you (or in the case
of your death, by your beneficiary) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.

 

3.     (a) Except as provided for below, the Award shall vest according to the
vesting schedule detailed in your Statement.

 

  (b) In the event you cease to be employed by the Company and its Subsidiaries
either (i) voluntarily or (ii) involuntarily and you are classified by the
Company as ineligible for rehire (collectively, “Circumstances of Forfeiture”),
the Stock acquired hereunder, less any shares that have previously vested, shall
be immediately forfeited to the Company.

 

  (c) If your employment terminates by reason of Retirement, Disability, or for
reasons other than for Circumstances of Forfeiture or death, your unvested
shares of Stock shall continue to vest in accordance with the vesting schedule
detailed in your Statement subject to the restrictions in paragraphs (f) and
(g), below.



--------------------------------------------------------------------------------

  (d) If you die after your employment has terminated by reason of Retirement,
Disability, or reasons other than Circumstances of Forfeiture but before the
Award is fully vested, all shares acquired hereunder that have not previously
vested or been forfeited shall immediately vest on the date of your death.

 

  (e) If you die while employed by the Company and its Subsidiaries, or in the
event that a Change of Control as defined in the Plan occurs while you are
employed by the Company and its Subsidiaries, all shares acquired hereunder that
have not previously vested or been forfeited shall immediately vest on the date
of your death or such Change of Control.

 

  (f) Your rights to continue to vest in shares after your termination of
employment other than by reason of death or Circumstances of Forfeiture shall be
subject to the conditions that until any such shares vest, you (i) shall not,
without the prior written consent of the Company, (A)(1) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and (ii) shall not,
without the prior written consent of the Company, engage in the Solicitation of
Business (as defined below) from any client on behalf of any person or entity
other than the Company and its Subsidiaries. The term “Solicitation of Business”
means the attempt through direct or indirect contact by you or by any other
person or entity with your assistance with a client with whom you have had or
with whom persons supervised by you have had significant personal contact while
employed by the Company and its Subsidiaries to induce such client to
(A) transfer its business from the Company and its Subsidiaries to any other
person or entity, (B) cease or curtail its business with the Company and its
Subsidiaries, or (C) divert a business opportunity from the Company and its
Subsidiaries to any other person or entity of the business with which you were
actively connected during your employment. If you do not comply with the above
conditions, you shall forfeit any remaining unvested shares under this Award.
Any determination by the Administrator that you are, or have engaged in any
prohibited conduct, as described above, shall be conclusive and binding on all
persons. Notwithstanding the foregoing, this paragraph 3(f) shall become
inapplicable following a Change of Control.

 

  (g) You hereby (i) acknowledge that the shares of Stock issued to you under
the Agreement may be held in book entry form on the books of Computershare
Limited (or another institution specified by the Company), and irrevocably
authorize the Company to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agree to deliver to the Company, as a
precondition to the issuance of any stock certificate or certificates with
respect to unvested shares of Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such shares, and (iii) agree to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture hereunder.

 

  (h) For purposes hereof, “Retirement” means your attainment of age 55 and
completion of 5 years of service with the Company and its Subsidiaries or your
attainment of age 65 and completion of five years of service with the Company
and its Subsidiaries, and “Disability” means (i) your inability to engage in any
substantially gainful activity by reason of any medically determinable physical
or mental impairment that can be expected to result in your death or can be
expected to last for a continuous period of not less than 12 months (an
“impairment”) or (ii) if you, as a result of the impairment, receive income
replacement benefits for a period of not less than 3 months under a State Street
plan.

 

  2  



--------------------------------------------------------------------------------

4. Any stock certificates representing unvested shares shall be held by the
Company, and any such certificate (and to the extent determined by the Company,
any other evidence of ownership of unvested shares) shall contain the following
legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND STATE STREET
CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
STATE STREET CORPORATION.

 

5. As soon as practicable following the vesting of any such shares the Company
shall cause a stock certificate or certificates covering such shares, without
the aforesaid legend, to be issued and delivered to you (or in the event of your
death, to your designated beneficiary), subject to paragraph 8, below.

 

6. You shall be entitled to any and all dividends or other distributions paid
with respect to all shares of Stock acquired hereunder which have not been
forfeited or otherwise disposed of and shall be entitled to vote any such
shares; provided, however, that any property (other than cash) distributed with
respect to a share of Stock (the “associated share”) acquired hereunder,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an associated share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited to the Company if
and when the associated share is so forfeited.

 

7. You understand that once a certificate bearing no legend has been delivered
to you in respect of shares of Stock acquired hereunder which have vested, you
will be free to sell the shares of Stock evidenced by such certificate, subject
to applicable requirements of federal and state securities laws.

 

8. You expressly acknowledge that the vesting of the shares of Stock acquired
hereunder will give rise to ordinary income, subject to tax withholding through
your local payroll. The amount of income realized will be the fair market value
of the shares upon vesting when the substantial risk of forfeiture lapses. You
expressly acknowledge and agree that your rights hereunder are subject to your
paying to the Company in cash, or by selling shares of Stock acquired hereunder,
or by the delivery of previously acquired Stock, any applicable taxes required
to be withheld in connection with such vesting in a form and manner satisfactory
to the Company.

 

9. You also acknowledge that you may elect, within 30 days of the date of grant,
under Section 83(b) of the Code, to recognize income at the time of the Award.
If you make an 83(b) election, you must pay tax withholding based on the fair
market value of the shares on the date of the Award. If these shares are
subsequently forfeited, the taxes paid are forfeited, and you may not claim a
loss with respect to the income recognized or on the shares forfeited.

 

  3  



--------------------------------------------------------------------------------

10. By your accepting this Agreement electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan, and it shall be deemed to have been accepted by the Company. This
Agreement shall take effect as a sealed instrument.

 

  4  



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

Stock Appreciation Rights Award Agreement

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded to you “stock
appreciation rights” (“SARs”) (the “Award”) with respect to the number of shares
of common stock of the Company (“Stock”) detailed in your Award statement on
this website maintained by Smith Barney (the “Statement”) and pursuant to the
State Street Corporation 2006 Equity Incentive Plan (the “Plan”) and the terms
set forth below. Each SAR represents the right, subject to the terms and
conditions of this Award, to obtain upon exercise an amount equal to the
appreciation in value of one share of Stock, as more fully described below.

A copy of the Plan document and the Company’s Prospectus are located on this
website for your reference. The provisions of the Plan are incorporated herein
by reference, and all terms used herein shall have the meaning given to them in
the Plan, except as otherwise expressly provided herein. In the event of any
conflict between the provisions of the Agreement and the provisions of the Plan,
the provisions of the Plan shall control.

The terms of your Award are as follows:

 

1. Term and Exercise Period. Subject to paragraphs 5 and 6 hereof and to this
paragraph 1, the Award shall vest according to the vesting schedule detailed in
your Statement. The term “vest” as used herein means the lapsing of the
restrictions described herein and in the Plan with respect to the exercise of
the Award or portion thereof. To vest in all or any portion of this Award as of
any date, you must have been continuously employed with the Company or any of
its Subsidiaries from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein. In no event,
however, may you (or your beneficiary in the case of your death) exercise any
SAR later than 10 years from the original grant date of the Award (the “Final
Exercise Date”). You may not exercise fewer than 50 SARs at any one time except
when the number of remaining SARs is less than 50; and, except as is otherwise
provided herein, you may not exercise any SAR unless you are then an employee of
the Company or one of its Subsidiaries.

 

2. Method of Exercise. To exercise vested SARs you must state the number of
vested SARs being exercised in accordance with specific instructions that are
found on this website. Payment shall be made in whole shares of Stock plus cash
in lieu of any fractional share, with the number of shares of Stock payable to
you (before any reduction for withholding taxes or other deductions in
accordance with paragraph 8, below) determined by multiplying (i) times (ii) and
dividing the resulting product by (iii), where:

(i) is the number of SARs being exercised;

(ii) is the excess of (A) the closing price of one share of Stock on the date of
exercise, over (B) the per-share grant price specified in your Statement; and

(iii) is the closing price of one share of Stock on the date of exercise.

For purposes of illustration only: assume an Award of 100 SARs with a grant
price of $63 per share, and assume further that 50 SARs are exercised when the
closing price of the Stock is $75 per share. Upon exercise, you would be
entitled to 8 shares of Stock (that is: (i) 50 times (ii) $12 per share (the
per-share appreciation amount), divided by (iii) $75), less applicable taxes and
other withholdings in accordance with paragraph 8, below.

 

1

 



--------------------------------------------------------------------------------

3. Shareholder Rights; Employee Rights. You are not entitled to any rights as a
shareholder with respect to any shares of Stock subject to the Award until you
exercise the Award, and then you shall have the rights of a shareholder only as
to those shares of Stock that are transferred to you upon exercise. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the shares of Stock subject to the Award
prior to any shares being transferred to you. Nothing in this Award shall be
construed to guarantee you any right of employment with the Company or any
Subsidiary or to limit the discretion of any of them to terminate your
employment at any time, with or without cause.

 

4. Non-Transferability. This Award shall not be transferable otherwise than by
will or the laws of descent and distribution and it may be exercised during your
lifetime only by you. Any attempt by you (or in the case of your death, your
beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

 

5. Termination of Employment.

(a) If your employment terminates by reason of (i) Disability or (ii) any reason
other than Retirement, death, or Circumstances of Forfeiture (“Other Reasons”),
any SAR that has not earlier expired or been exercised, surrendered or canceled
shall be treated, subject to paragraph (e), below, and Section 7 of the Plan, as
follows:

(i) if the SAR was not exercisable immediately prior to such termination of
employment, it shall become exercisable thereafter in accordance with the Plan
and this Agreement on the same basis as if there had been no termination of
employment, and shall remain exercisable until and including the Termination
Date, and

(ii) if the SAR was already exercisable at the time of termination of
employment, it shall continue to be exercisable thereafter until and including
the Termination Date.

For purposes of this Agreement, “Disability” shall mean (a) your inability to
engage in any substantially gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
your death or can be expected to last for a continuous period of not less than
12 months (an “impairment”) or (b) if you, as a result of the impairment,
receive income replacement benefits for a period of not less than 3 months under
a plan of the Company or a Subsidiary. “Termination Date” shall mean the date
which is the later of (i) the day immediately preceding the first anniversary of
the date the last vesting tranche under the Award first becomes exercisable (or
the day preceding the first anniversary of the date the whole Award becomes
exercisable, if the whole Award vests on a single date), and (ii) the day
immediately preceding the first anniversary of the date of termination of
employment by reason of Disability or Other Reasons, but not later than the
Final Exercise Date. If you die after your employment has terminated by reason
of Disability or Other Reasons but before you have exercised all SARs or your
right to exercise has expired, the Award shall instead expire on the day
immediately preceding the first anniversary of your death but not later than the
Final Exercise Date. During that one-year period, the Award may be exercised at
any time by your executor or administrator or the person(s) to whom your rights
with respect thereto are transferred by will or the applicable laws of descent
and distribution, to the full extent of the Award that had not earlier expired,
or been exercised, surrendered, or canceled on the date of your death.

 

2

 



--------------------------------------------------------------------------------

(b) If your employment terminates by reason of Retirement, any SAR that has not
earlier expired or been exercised, surrendered or canceled shall be treated,
subject to paragraph (e), below, and Section 7 of the Plan, as follows:

(i) if the SAR was not exercisable immediately prior to such termination of
employment, it shall become exercisable thereafter in accordance with the Plan
and this Agreement on the same basis as if there had been no termination of
employment, and shall remain exercisable until and including the Retirement
Termination Date, and

(ii) if the SAR was already exercisable at the time of such termination of
employment, it shall continue to be exercisable thereafter until and including
the Retirement Termination Date.

For purposes of this Agreement, “Retirement” shall mean termination of
employment at or after your having reached age 55 and completed 5 years of
service with the Company and its Subsidiaries or your having attained age 65 and
completed five years of service with the Company and its Subsidiaries.
“Retirement Termination Date” shall mean the day immediately preceding the fifth
anniversary of the date of such termination of employment but not later than the
Final Exercise Date. If you die after your employment has terminated by reason
of Retirement but before you have exercised all SARs or your right to exercise
has expired, the Award shall instead expire on the day immediately preceding the
first anniversary of your death but not later than the Final Exercise Date.
During that one-year period, the Award may be exercised at any time by your
executor or administrator or the person(s) to whom your rights with respect
thereto are transferred by will or the applicable laws of descent and
distribution, to the full extent of the Award that had not earlier expired, or
been exercised, surrendered, or canceled on the date of your death.

(c) If your employment terminates by reason of death, all of the outstanding
SARs held by you on the date of your death, whether or not then exercisable, may
be exercised, subject to Section 7 of the Plan, by your executor or
administrator or the person(s) to whom your rights with respect to the Award are
transferred by will or the applicable laws of descent and distribution during
the period that ends on the day immediately preceding the first anniversary of
your death, but not later than the Final Exercise Date.

(d) If your employment terminates for reasons of Circumstances of Forfeiture,
any SAR that was exercisable immediately prior to such termination of employment
shall expire, subject to Section 7 of the Plan, on the day preceding the
three-month anniversary of the date of such termination of employment (but not
later then the Final Exercise Date) and may be exercised during that period. If
you die within such three-month period, the SARs that were exercisable on the
date your employment terminated shall expire, subject to Section 7 of the Plan,
on the day immediately preceding the first anniversary of your death (but not
later than the Final Exercise Date), during which period such SARs may be
exercised at any time by the person(s) to whom your rights with respect to the
Award are transferred by will or by the applicable laws of descent or
distribution. For purposes of this Agreement, “Circumstances of Forfeiture”
means your ceasing to be employed by the Company and its Subsidiaries either
(i) voluntarily, or (ii) involuntarily and you are classified by the Company as
ineligible for rehire.

 

3

 



--------------------------------------------------------------------------------

(e) Your rights with respect to any unexercised SARs after termination of your
employment other than by reason of death shall be subject to the conditions that
until any such SARs are exercised, you (i) shall not, without the prior written
consent of the Company, (A)(1) solicit, directly or indirectly (other than
through a general solicitation of employment not specifically directed to
employees of the Company and its Subsidiaries) the employment of, (2) hire or
employ, (3) recruit, or (4) in any way assist another in soliciting or
recruiting the employment of, or (B) induce the termination of the employment
of, any person who within the previous 12 months was an officer or principal of
the Company or any of its Subsidiaries; and (ii) shall not, without the prior
written consent of the Company, engage in the Solicitation of Business (as
defined below) from any client on behalf of any person or entity other than the
Company and its Subsidiaries. The term “Solicitation of Business” means the
attempt through direct or indirect contact by you or by any other person or
entity with your assistance with a client with whom you have had or with whom
persons supervised by you have had significant personal contact while employed
by the Company and its Subsidiaries to induce such client to (A) transfer its
business from the Company and its Subsidiaries to any other person or entity,
(B) cease or curtail its business with the Company and its Subsidiaries, or
(C) divert a business opportunity from the Company and its Subsidiaries to any
other person or entity of the business with which you were actively connected
during your employment. In the event that you do not comply with the above
conditions, all unexercised SARs under this Award shall be forfeited. Any
determination by the Administrator that you are, or have engaged in, prohibited
conduct as described above shall be conclusive and binding on all persons.
Notwithstanding the foregoing, this paragraph 5(e) shall be inapplicable
following a Change of Control.

 

6. Acceleration of SARs. Upon a Change of Control, all SARs outstanding as of
the date such Change of Control is determined to have occurred and which are not
then exercisable shall become fully exercisable. If you are subject to
Section 16 of the Securities Exchange Act of 1934, you shall have certain rights
to receive cash in lieu of exercising the SARs in the amount of the Spread, all
as set forth in the Plan; provided, that for purposes of this Award, “Spread”
shall mean, with respect to any share of Stock subject to the SARs, the excess
of the fair market value of such share on the date of exercise over the
per-share grant price. After a Change of Control (but subject to Section 7 of
the Plan), the SARs will remain exercisable following a termination of your
employment other than by reason of your Death, Disability, or Retirement for a
period of seven months after termination of employment, or until the Final
Exercise Date, whichever period is shorter. For purposes hereof, “fair market
value” shall mean the closing price of a share of Stock on the reference date.

 

7. Changes in Capitalization, etc. The Award is subject to adjustment pursuant
to Section 7(b) of the Plan in the circumstances therein described.

 

8. Withholding. You are required as a condition of exercise to satisfy all
applicable tax and other withholding requirements that may arise in connection
with the exercise. The Administrator may require you to remit cash to the
Company in an amount sufficient to satisfy any withholding tax requirements or
to make other arrangements satisfactory to the Administrator with regard to such
requirements. If and to the extent that such withholding is required, the
Administrator may permit you to elect at such time and in such manner as the
Administrator provides to satisfy your withholding tax requirement with the
proceeds from the sale of shares resulting from exercise of your SARs.

 

9. Agreement to be Bound by Plan Terms. By accepting this Award electronically
or by exercising any SAR hereunder, you will be deemed to have acknowledged and
agreed that you are bound by the terms of this Agreement and the Plan.

 

10. Sealed Instrument. This Agreement will take effect as a sealed instrument.

 

4

 



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

SSgA 2009Performance-Based Equity Award Agreement

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Global Advisors business unit of State Street
Corporation (“SSgA”), has awarded you a Performance Award, granted to you under
the SSgA 2009 Performance-Based Equity Program under the Company’s 2006 Equity
Incentive Plan, as amended (the “Plan”), which shall be payable if certain
performance and other conditions are satisfied as described below. A copy of the
Plan document and the Company’s Prospectus are located on this website for your
reference. The provisions of the Plan are incorporated herein by reference, and
all terms used herein shall have the meaning given to them in the Plan, except
as otherwise expressly provided herein. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall control.

 

1. Grant of Performance Award.

You have been granted an award (the “Award) detailed in your Award statement on
this website maintained by Smith Barney (the “Statement”) and pursuant to SSgA
2009Performance-Based Equity Program under the Plan and the terms set forth
below. To be entitled to any payment under the Award, you must accept your award
and in so doing agree to comply with the terms and conditions of this Agreement
and the Award. All terms and conditions of this Award must have been satisfied.
The Award will be payable based in part on the achievement by SSgA of certain
performance measures (described below and in Exhibit I) over the three-year
commencing January 1, 2         and ending on December 31, 2         (the
“Performance Period”). The date on which the Performance Period ends (December
31, 2__) is referred to herein as the “Maturity Date.”

 

2. Performance Targets; Administrator Certification.

Whether your Award will be paid and in what amounts will depend on SSgA’s
achievement of the compounded annual growth in its Net Income Before Taxes
(“NIBT”) during the Performance Period and the other terms and conditions as set
forth herein.

The specific NIBT performance targets for the Performance Period were
established by the Administrator on              and are set forth on Exhibit I
attached hereto and made a part hereof. Subject to the other terms and
conditions of the Award, payment under this Award will only be made if the
Administrator certifies, following the close of the Performance Period, that the
pre-established threshold performance targets have been exceeded on the Maturity
Date and then only to the extent of the level of performance so certified as
having been achieved.

 

3. Form of Payment.

Any portion of the Award earned by reason of the Administrator’s certification
as described above will be payable in shares of the Company’s common stock
(“Stock”) to you (or your beneficiary, in the case of your death) on or before
the March 15 next following the end of the Performance Period. The number of
shares to be paid will be determined by multiplying the number of Units set
forth in paragraph 1, above, by the Total Funding Percentage. For this purpose,
“Total Funding Percentage” means the funding percentage achieved for the NIBT
performance target, for the Performance Period as certified by the
Administrator.

 

1

 



--------------------------------------------------------------------------------

4. Non - Transferability, Etc.

This Award shall not be transferable otherwise than by will or the laws of
descent and distribution. Any attempt by you (or in the case of your death, your
beneficiary) to assign or transfer the Award, either voluntarily or
involuntarily, contrary to the provisions hereof, shall be null and void and
without effect and shall render the Award itself null and void.

 

5. Termination of Employment.

(a) No amount shall be paid in respect of the Award in the event that you cease
to be employed by the Company and its Subsidiaries due to Circumstances of
Forfeiture prior to the date the award is paid. If your employment with the
Company and its Subsidiaries ceases by reason of:

(i) Disability, death, or any reason other than for Circumstances of
Forfeitures, then you shall be eligible to receive a pro-rated Award, taking
into account the time between the date on which your employment so terminated
and the end of the Performance Period; or

(ii) Retirement then you shall be eligible to receive your Award without such
pro-rata adjustment

subject to paragraph b, below. Any amount payable pursuant to this paragraph 5
shall be paid in accordance with paragraph 3.

(b) Payment to you of any Award or pro-rated Award after termination of your
employment otherwise than by reason of your death shall be subject to the
conditions that until the date on which the Award is paid you

(i) shall not, without the prior written consent of the Company, (A)(1) solicit,
directly or indirectly (other than through a general solicitation of employment
not specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and

(ii) shall not, without the prior written consent of the Company, engage in the
Solicitation of Business (as defined below) from any client on behalf of any
person or entity other than the Company and its Subsidiaries.

The term “Solicitation of Business” means the attempt through direct or indirect
contact by you or by any other person or entity with your assistance with a
client with whom you have had or with whom persons supervised by you have had
significant personal contact while employed by the Company and its Subsidiaries
to induce such client to (A) transfer its business from the Company and its
Subsidiaries to any other person or entity, (B) cease or curtail its business
with the Company and its Subsidiaries, or (C) divert a business opportunity from
the Company and its Subsidiaries to any other person or entity. If you do not
comply with the above conditions, you shall forfeit all rights to any and all
unpaid or unvested equity awards held by you, and the Company may seek

 

2

 



--------------------------------------------------------------------------------

injunctive relief in addition to, and not in lieu of, any other relief to which
it may be entitled. Any determination by the Administrator that you are, or have
engaged in any prohibited conduct as described above shall be conclusive and
binding on all persons. Notwithstanding the foregoing, this paragraph 5
(b) shall be inapplicable following a Change of Control or the Administrator’s
determination that a Covered Transaction has occurred.

(c) For purposes hereof:

(i) “Retirement” means your attainment of age 55 and completion of 5 years of
service with the Company and its Subsidiaries or your attainment of age 65 and
completion of five years of service with the Company and its Subsidiaries.

(ii) “Disability” means (A) your inability to engage in any substantially
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in your death or can be expected to
last for a continuous period of not less than 12 months (an “impairment”) or
(B) if you, as a result of the impairment, receive income replacement benefits
for a period of not less than 3 months under a plan of the Company or a
Subsidiary.

(iii) “Circumstances of Forfeiture” means the termination of your employment
with the Company and its Subsidiaries either (A) voluntarily or
(B) involuntarily and you are classified by the Company as ineligible for
rehire.

(iv) “Covered Transaction” means the sale by the Company of all or substantially
all of the assets of SSgA as determined by the Administrator.

 

6. Non-Disclosure; Non-Competition.

By signing this Agreement and accepting the Award, you:

(a) shall hold in a fiduciary capacity for the benefit of the Company all secret
or confidential information, knowledge or data relating to SSgA, the Company,
any of its Subsidiaries, and their respective businesses and Clients (as defined
below), including but not limited to Clients’ identities and any and all
information regarding or relating to their business relationship with SSgA, the
Company, or any of its Subsidiaries, which shall have been obtained by you
during your employment by SSgA, the Company, or any of its Subsidiaries and
which shall not be or become public knowledge (other than by acts by you or your
representatives in violation hereof), and you shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. The term “Client(s)”
means any person or entity that is a customer or client of SSgA, the Company, or
any of its Subsidiaries.

(b) for and during a period of 18 months following your termination of
employment with the Company and all of its Subsidiaries for any reason (other
than death), shall not engage, either directly or indirectly, in any manner or
capacity as advisor, principal, agent, partner, officer, director or employee
of, or as consultant to Fidelity Investments, Barclays Global Investors NA,
Wellington Management Co, LLP, Bank of NY Mellon CP, Goldman Sachs Asset
Management LP, BlackRock Inc. (each an “Institution) For purposes of this
paragraph 6(b) each Institution shall also include any subsidiary and affiliate
of the Institution, including any successor entity to an Institution, by way of
merger, acquisition (either of stock or substantially all of the assets),
reorganization, change of name or other similar event occurring subsequent to
the date of this Award. If you do not comply with the above conditions, you
shall forfeit all rights to any and all unpaid or unvested equity awards then
held by you, and the Corporation may seek injunctive relief in addition to, and
not in lieu of, any other relief to which it may be entitled. Notwithstanding
the foregoing, paragraph 6(b) shall be inapplicable following a Change of
Control.

 

3

 



--------------------------------------------------------------------------------

(c) acknowledge that any and all inventions, discoveries, improvements,
copyrighted works (including computer programs), trademarks, processes, systems,
and developments that are conceived, discovered or made solely or jointly during
the term of your employment at State Street, whether or not patentable or
eligible to be copyrighted, (hereinafter “Inventions”) shall be deemed made in
the regular course of your employment with State Street and within the scope of
that employment and shall from the date of creation, be owned exclusively by
State Street. Furthermore, you hereby assign to State Street, without the
necessity of any further consideration, all of your right, title and interest in
and to any invention, in any and all media now known or hereafter developed
throughout the universe, and State Street shall be entitled to obtain and hold
same in its own name on all applicable patents, registrations, At State Street’s
request, you will reasonably cooperate with State Street to sign any documents
necessary to protect and enforce any such rights in State Street.

 

7. Acceleration of Performance Award.

Notwithstanding anything in this Agreement to the contrary, in the event of a
Change of Control or a Covered Transaction occurring prior to the Maturity Date,
you shall be entitled at the time of such Change of Control to receive a cash
payment equal to the adjusted fair market value of a share of the Stock
multiplied by the number of Units set forth in paragraph 1, above. For purposes
of the preceding sentence, “adjusted fair market value” shall mean the higher of
the (i) the highest average of the reported daily high and low prices per share
of the Stock during the 60-day period prior to the first date of actual
knowledge by the Board of circumstances that resulted in a Change of Control,
and (ii) if the Change of Control is the result of a transaction or series of
transactions described in paragraph 1 or 2 of the definition of Change of
Control in the Plan, the highest price per share of the Stock paid in such
transaction series of transactions (which in the case of a transaction described
in paragraph 1 of such definition in the Plan shall be the highest price per
share of the Stock as reflected in a Schedule 13D filed by the person having
made the acquisition

 

8. Changes in Capitalization or Corporate Structure.

The Award is subject to adjustment pursuant to Section 7(b) of the Plan in the
circumstances therein described.

 

9. Amendments to Performance Units.

Subject to the specific limitations set forth in the Plan, the Administrator may
at any time suspend or terminate any rights or obligations relating to the Award
prior to the Maturity Date without your consent.

 

10. Compliance with Section 162(m).

The Administrator shall exercise its discretion with respect to this Award in
all cases so as to preserve the deductibility of payments under the Award
against disallowance by reason of Section 162(m) of the Code.

 

4

 



--------------------------------------------------------------------------------

11. Shareholder Rights.

You are not entitled to any rights as a Shareholder with respect to any shares
of Stock subject to the Award until they are transferred to you. Without
limiting the foregoing, you will have no right to receive dividends or amounts
in lieu of dividends with respect to the shares of Stock subject to the Award
prior to any shares being transferred to you.

 

12. Withholding.

The Company shall be obligated to issue Stock pursuant to this Agreement only if
you first deliver to the Company funds sufficient to satisfy, or make other
arrangements acceptable to the Company for satisfying, any tax withholding or
similar withholding obligations to which the Company or its Subsidiaries may be
subject by reason of such transfer under this Award. You expressly acknowledge
and agree that your rights hereunder are subject to your paying to the Company
any applicable taxes required to be withheld in connection with the Award in a
form and manner satisfactory to the Company.

 

13. Employee Rights.

Nothing in this Award shall be construed to guarantee you any right of
employment with the Company or any Subsidiary or to limit the discretion of any
of them to terminate your employment at any time, with or without cause.

 

14. Provisions of the Plan.

The provisions of the Plan are incorporated herein by reference, and all terms
not otherwise defined herein shall have the meaning given to them in the Plan.
In the event of any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall control. You
acknowledge that you have received a copy of the Plan and a copy of the
Prospectus for the Plan.

If the Award and the foregoing terms and conditions are acceptable to you,
please sign the enclosed counterpart of this letter and return the same to the
undersigned. By signing this letter, you acknowledge and agree that you are
bound by the terms of the Agreement and the Plan, and the Agreement will take
effect as a sealed instrument.

 

5

 



--------------------------------------------------------------------------------

Exhibit I

Performance Targets

January 1, 2         – December 31, 2        

 

Compounded Annual Growth Rate of

NIBT for the Performance Period

 

Total Funding Percentage

 

6

 



--------------------------------------------------------------------------------

STATE STREET CORPORATION

2006 EQUITY INCENTIVE PLAN

Restricted Stock Award Agreement

Subject to your acceptance of the terms set forth in this agreement (the
“Agreement”), State Street Corporation (the “Company”) has awarded to you
“restricted” shares of common stock of the Company (“Stock”) (the “Award”),
detailed in your Award statement on this website maintained by Smith Barney (the
“Statement”) and pursuant to the State Street Corporation 2006 Equity Incentive
Plan (the “Plan”) and the terms set forth below. A copy of the Plan document and
the Company’s Prospectus are located on this website for your reference. The
provisions of the Plan are incorporated herein by reference, and all terms used
herein shall have the meaning given to them in the Plan, except as otherwise
expressly provided herein. In the event of conflict between the provisions of
the Agreement and the provisions of the Plan, the provisions of the Plan shall
control.

In consideration of the Company’s accepting this Agreement and transferring to
you, the Award recipient, the shares of Stock provided for herein and in the
accompanying Statement, you hereby agree with the Company as follows:

 

1. If certificates for the shares awarded hereunder are issued, the certificates
for any unvested shares shall be held by the Company with blank stock powers to
be used in the event of forfeiture. If unvested shares are held in book entry
form, the Company may give stop transfer instructions to the depository to
ensure compliance with the provisions hereof. Subject to paragraph 3 and this
paragraph 1, your right to unrestricted shares shall vest according to the
vesting schedule detailed in the Statement. The term “vest” as used herein means
the lapsing of the restrictions described herein and in the Plan with respect to
one or more shares of Stock. To vest in all or any portion of this Award as of
any date, you must have been continuously employed with the Company or any
Subsidiary from and after the date hereof and until (and including) the
applicable vesting date, except as otherwise provided herein.

 

2. Except as provided below, this Award shall not be transferable other than by
will or the laws of descent and distribution. Any attempt by you (or in the case
of your death, by your beneficiary) to assign or transfer the Award, either
voluntarily or involuntarily, contrary to the provisions hereof, shall be null
and void and without effect and shall render the Award itself null and void.

 

3.     (a) Except as provided in this Agreement, the Award shall vest according
to the vesting schedule detailed in your Statement.

 

  (b) Notwithstanding any provision in this Agreement or the Plan to the
contrary, the vesting of this Award shall be limited to the extent required by
Section 111(b)(3)(D) of the Emergency Economic Stabilization Act of 2008, as
amended, and applicable regulations thereunder.

 

  (c) In the event you cease to be employed by the Company and its Subsidiaries
either (i) voluntarily or (ii) involuntarily and you are classified by the
Company as ineligible for rehire (collectively, “Circumstances of Forfeiture”),
the Stock acquired hereunder, less any shares that have previously vested, shall
be immediately forfeited to the Company.

 

  (d) If your employment terminates by reason of Retirement, Disability, or for
reasons other than for Circumstances of Forfeiture or death, your unvested
shares of Stock shall continue to vest in accordance with the vesting schedule
detailed in your Statement subject to the restrictions in paragraphs (f) and
(g), below.



--------------------------------------------------------------------------------

  (e) If you die after your employment has terminated by reason of Retirement,
Disability, or reasons other than Circumstances of Forfeiture but before the
Award is fully vested, all shares acquired hereunder that have not previously
vested or been forfeited shall immediately vest on the date of your death.

 

  (f) If you die while employed by the Company and its Subsidiaries, or in the
event that a Change of Control as defined in the Plan occurs while you are
employed by the Company and its Subsidiaries, all shares acquired hereunder that
have not previously vested or been forfeited shall immediately vest on the date
of your death or such Change of Control.

 

  (g) Your rights to continue to vest in shares after your termination of
employment other than by reason of death or Circumstances of Forfeiture shall be
subject to the conditions that until any such shares vest, you (i) shall not,
without the prior written consent of the Company, (A)(1) solicit, directly or
indirectly (other than through a general solicitation of employment not
specifically directed to employees of the Company and its Subsidiaries) the
employment of, (2) hire or employ, (3) recruit, or (4) in any way assist another
in soliciting or recruiting the employment of, or (B) induce the termination of
the employment of, any person who within the previous 12 months was an officer
or principal of the Company or any of its Subsidiaries; and (ii) shall not,
without the prior written consent of the Company, engage in the Solicitation of
Business (as defined below) from any client on behalf of any person or entity
other than the Company and its Subsidiaries. The term “Solicitation of Business”
means the attempt through direct or indirect contact by you or by any other
person or entity with your assistance with a client with whom you have had or
with whom persons supervised by you have had significant personal contact while
employed by the Company and its Subsidiaries to induce such client to
(A) transfer its business from the Company and its Subsidiaries to any other
person or entity, (B) cease or curtail its business with the Company and its
Subsidiaries, or (C) divert a business opportunity from the Company and its
Subsidiaries to any other person or entity of the business with which you were
actively connected during your employment. If you do not comply with the above
conditions, you shall forfeit any remaining unvested shares under this Award.
Any determination by the Administrator that you are, or have engaged in any
prohibited conduct, as described above, shall be conclusive and binding on all
persons. Notwithstanding the foregoing, this paragraph 3(f) shall become
inapplicable following a Change of Control.

 

  (h) You hereby (i) acknowledge that the shares of Stock issued to you under
the Agreement may be held in book entry form on the books of Computershare
Limited (or another institution specified by the Company), and irrevocably
authorize the Company to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agree to deliver to the Company, as a
precondition to the issuance of any stock certificate or certificates with
respect to unvested shares of Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such shares, and (iii) agree to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture hereunder.

 

  (i)

For purposes hereof, “Retirement” means your attainment of age 55 and completion
of 5 years of service with the Company and its Subsidiaries or your attainment
of age 65 and completion of five years of service with the Company and its
Subsidiaries, and “Disability” means (i) your inability to engage in any
substantially gainful activity by reason of any

 

  2  



--------------------------------------------------------------------------------

 

medically determinable physical or mental impairment that can be expected to
result in your death or can be expected to last for a continuous period of not
less than 12 months (an “impairment”) or (ii) if you, as a result of the
impairment, receive income replacement benefits for a period of not less than 3
months under a State Street plan.

 

4. Any stock certificates representing unvested shares shall be held by the
Company, and any such certificate (and to the extent determined by the Company,
any other evidence of ownership of unvested shares) shall contain the following
legend:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
STATE STREET CORPORATION 2006 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND STATE STREET
CORPORATION. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
STATE STREET CORPORATION.

 

5. As soon as practicable following the vesting of any such shares the Company
shall cause a stock certificate or certificates covering such shares, without
the aforesaid legend, to be issued and delivered to you (or in the event of your
death, to your designated beneficiary), subject to paragraph 8, below.

 

6. You shall be entitled to any and all dividends or other distributions paid
with respect to all shares of Stock acquired hereunder which have not been
forfeited or otherwise disposed of and shall be entitled to vote any such
shares; provided, however, that any property (other than cash) distributed with
respect to a share of Stock (the “associated share”) acquired hereunder,
including without limitation a distribution of Stock by reason of a stock
dividend, stock split or otherwise, or a distribution of other securities with
respect to an associated share, shall be subject to the restrictions of this
Agreement in the same manner and for so long as the associated share remains
subject to such restrictions, and shall be promptly forfeited to the Company if
and when the associated share is so forfeited.

 

7. You understand that once a certificate bearing no legend has been delivered
to you in respect of shares of Stock acquired hereunder which have vested, you
will be free to sell the shares of Stock evidenced by such certificate, subject
to applicable requirements of federal and state securities laws.

 

8. You expressly acknowledge that the vesting of the shares of Stock acquired
hereunder will give rise to ordinary income, subject to tax withholding through
your local payroll. The amount of income realized will be the fair market value
of the shares upon vesting when the substantial risk of forfeiture lapses. You
expressly acknowledge and agree that your rights hereunder are subject to your
paying to the Company in cash, or by selling shares of Stock acquired hereunder,
or by the delivery of previously acquired Stock, any applicable taxes required
to be withheld in connection with such vesting in a form and manner satisfactory
to the Company.

 

9. You also acknowledge that you may elect, within 30 days of the date of grant,
under Section 83(b) of the Code, to recognize income at the time of the Award.
If you make an 83(b) election, you must pay tax withholding based on the fair
market value of the shares on the date of the Award. If these shares are
subsequently forfeited, the taxes paid are forfeited, and you may not claim a
loss with respect to the income recognized or on the shares forfeited.

 

  3  



--------------------------------------------------------------------------------

10. By your accepting this Agreement electronically, you will be deemed to have
acknowledged and agreed that you are bound by the terms of this Agreement and
the Plan, and it shall be deemed to have been accepted by the Company. This
Agreement shall take effect as a sealed instrument.

 

  4  